Case 2:18-cv-00243-DSF-JPR Document 145 Filed 07/20/20 Page 1 of 2 Page ID #:1255




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA




     TC REINER,                           CASE NO. CV 18-243 DSF (JPRx)
          Plaintiff,
                                          ORDER TO SHOW CAUSE RE
                       v.                 DISMISSAL

     ROBERT ERINGER, et al.,
         Defendants.



        This action was filed in January 2018. Trial was originally set for
     May 6, 2019. In accordance with the Court’s Trial Order, the parties
     submitted pretrial documents in mid-April 2019. Based on certain
     occurrences reflected in the record, the trial date was continued.
     Effective August 13, 2019, Plaintiff’s counsel’s motion to withdraw was
     granted and Plaintiff began representing himself. On December 27,
     2019, the Court ordered the parties to attend a settlement conference
     and to propose a date for a pretrial conference and trial. On February
     19, 2020, no dates having been proposed, the Court again ordered the
     parties to propose dates for the pretrial conference and trial. In the
     meantime, a settlement conference was held but the matter did not
     settle. On June 3, 2020, no dates having been proposed, the Court
     again ordered the parties to propose dates for the pretrial conference
     and trial – this time setting a deadline of June 15, 2020. Again, the
     parties have failed to comply with the Court’s Orders.

        The Court now sets an Order to Show Cause re Dismissal for failure
     to prosecute this action. To discharge this Order to Show Cause,
     Plaintiff should submit, no later than July 30, 2020, jointly proposed
     dates for a pretrial conference and trial. The pretrial conference date
Case 2:18-cv-00243-DSF-JPR Document 145 Filed 07/20/20 Page 2 of 2 Page ID #:1256



     must be on a Tuesday that is not a holiday at 3:00 p.m. The trial date
     must be on a Monday that is not a holiday approximately three or four
     weeks after the pretrial conference at 8:30 a.m. If the parties cannot
     agree on dates, Plaintiff is to submit both parties’ proposed dates. As it
     is Plaintiff’s responsibility to prosecute this case, failure of Plaintiff to
     submit a proposed schedule will result in dismissal of the case with
     prejudice.

        IT IS SO ORDERED.



     Date: July 20, 2020                       ___________________________
                                               Dale S. Fischer
                                               United States District Judge




                                           2
